Exhibit 10.8
(DOVER CORPORATION) [y87986y8798600a.gif]
SSAR Award

     
DATE:
  «Date»

TO:
  «First_Name» «Last_Name»
«Company_Name»

Here are the details for your SSAR grant:

         
 
  Number of shares of Dover Common Stock __   «M_of_shares_DCS»

 
  SSAR Base Price Per Share   «Price_per_share»

 
  Date of Grant   «Date_of_Grant»

 
  Expiration Date   «Exp_Date»


Your Stock Settled stock Appreciation Right (SSAR) award is subject to all the
terms and provisions of the Plan, which terms and provisions are expressly
incorporated into and made a part of the award as if set forth in full herein. A
copy of the Plan A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on 3/24/2009 Appendix A.
In addition, your SSAR is subject to the following:

1.   Your SSAR is subject to earlier termination as provided in the Plan, for
example, upon termination of employment prior to the expiration date.   2.   It
is your responsibility to keep track of your SSAR grants and to ensure that you
exercise your SSARs before they expire. Dover will not remind or notify you that
your SSAR is nearing its expiration date.   3.   The earliest date on which the
SSAR may be exercised is the third anniversary of the Grant Date. Earlier
exercise may be permitted in the event of a Change in Control or death or
disability as provided in the Plan. No payment is required to exercise a SSAR.  
4.   Upon exercise of your SSARs, you will be entitled to receive from Dover
that number of whole shares of Dover Common Stock equal in value, on the date of
exercise of the SSARs, to the excess of (A) the value of a share of Dover Common
Stock on the date of exercise of the SSARs multiplied by the number of SSARs
being exercised over (B) the sum of (i) the per share base price of the SSARs
being exercised multiplied by the number of SSARs being exercised, plus
(ii) unless you elect to pay such tax in cash, any amount of tax that must be
withheld in connection with such exercise. Fractional shares shall be
disregarded.   5.   By accepting this award, you hereby consent to the
collection, use and transfer of any personally identifiable information about
you relating to your participation in the Plan to Dover and its affiliates for
the purpose of administering this SSAR award. Your personal information may be
transferred to the United States, a jurisdiction that may not have an equivalent
level of data protection as the laws in your home country. Dover and its
affiliates will take reasonable steps to ensure the security of your personal
information and to avoid unauthorized or accidental access, erasure or other
use. Your personal information will only be held as long as necessary to
administer the Plan or this award. You may, at any time, request access to your
personal information held about you in connection with this award and make any
necessary amendments to your personal information or withdraw your consent.
Withdrawing your consent may affect Dover and its affiliates’ ability to
administer the SSAR award.   6.   Your SSAR is not transferrable by you other
than by will or the laws of descent and distribution.   7.   Dover and your
employer reserve the right to amend, modify, or terminate the Plan at any time
in their discretion without notice.

 



--------------------------------------------------------------------------------



 



SSAR Award

     
DATE:
TO:
  «Date»
«First_Name» «Last_Name»
«Company_Name»




I hereby acknowledge and agree that I have reviewed the Plan and this agreement
and agree to the terms and conditions set forth herein and therein. By signing
and returning one copy of this award agreement, together with the attached stock
power, I hereby consent to the collection, use and transfer of my personally
identifiable information to Dover and its affiliates for the purpose of
administering the SSAR award. I further consent to the transfer of my personal
information to the United States, a jurisdiction that may not have an equivalent
level of data protection as the laws in my home country.
This award agreement shall only become effective upon receipt by Dover of your
signed copy of this agreement and the stock power endorsed by you in blank.

         
 
Employee
      «Signature»
President
 
       
 
       
Date
       

Revised February, 2011

 